UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1862


ALLEN R. DYER,

                 Plaintiff - Appellant,

          v.

MARYLAND STATE BOARD OF EDUCATION; JAMES H. DEGRAFFENREIDT,
JR., Member, Maryland State Board of Education; CHARLENE M.
DUKES, Former Member, Maryland State Board of Education;
MARY KAY FINAN, Former Member, Maryland State Board of
Education; S. JAMES GATES, JR., Member, Maryland State Board
of Education; LUISA MONTERO-DIAZ, Former Member, Maryland
State Board of Education; SAYED M. NAVED, Former Member,
Maryland State Board of Education; MADHU SIDHU, Member,
Maryland State Board of Education; GUFFRIE M. SMITH, JR.,
Member, Maryland State Board of Education; LINDA EBERHART,
Former Member, Maryland State Board of Education; CARNEY,
KELCHAN, BRESLER, BENNETT & SCHERR, LLP; JUDITH S. BRESLER,
Esquire,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-03699-JKB)


Submitted:   March 29, 2017                 Decided:   April 21, 2017


Before NIEMEYER, TRAXLER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Allen R. Dyer, Appellant Pro Se.     Brian E. Frosh, Attorney
General of Maryland, Elizabeth M. Kameen, Derek S. Simmonsen,
Assistant Attorneys General, Baltimore, Maryland; Alvin I.
Frederick, Lauren E. Marini, ECCLESTON & WOLF, P.C., Hanover,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Allen Ray Dyer appeals the district court’s dismissal of

his lawsuit requesting declaratory relief and damages under 42

U.S.C. § 1983 (2012) and the Maryland Constitution.                        Dyer served

on   the   Howard     County   Board    of       Education       (County     Board)     in

Maryland in 2011, when the County Board invoked against him the

Maryland    State     Board    of    Education’s            (State    Board)    removal

process under Md. Code Ann., Educ. § 3-701(g) (2007).                                After

Dyer received notice and a hearing, but before he received a

decision, he lost his bid for reelection and his term ended in

December 2012.        That same month, the Administrative Law Judge

who had presided over the hearing recommended Dyer’s removal

from the County Board for misconduct in office.                       The State Board

proceeded to review the recommendation and issued an opinion

that Dyer had committed misconduct in office.

      Dyer then sued the State Board, nine of its current and

former     members,     and    the    attorney          and     law   firm     who     had

represented    the     County       Board       in    the     state    administrative

proceedings,    requesting      that    the          district    court   declare       the

removal process illegal and seeking damages for violations of

his free speech, due process, and equal protection rights.                              We

review de novo a district court’s grant of a motion to dismiss.

See Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir.

2010); Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir.

                                            3
1999).      Because we conclude that both declaratory relief and

damages are unavailable in this case, we affirm the district

court’s judgment.

     Declaratory relief applies only to cases or controversies.

See MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126 (2007)

(citing 28 U.S.C. § 2201(a)(2012)).                    A “case or controversy”

requires     a      concrete     and     substantial       dispute          such    that

declaratory relief would not amount to an advisory opinion.                          Id.

Because Dyer lost his bid for reelection, declaring the State

Board’s    removal     process    illegal       would    not   have     a    concrete,

remedial effect.        Thus, we conclude that declaratory relief is

inappropriate in this case.

     We    further     conclude    that    Dyer      cannot    seek    damages      from

either the State Board Defendants or the law firm Defendants.

The district court properly ruled that sovereign immunity and

absolute,     quasijudicial       immunity          protects   the     State       Board

Defendants from suit.          The Eleventh Amendment bars the damages

suit against the State Board and its members in their official

capacities.      See Lytle v. Griffith, 240 F.3d 404, 408 (4th Cir.

2001).     For the claims against the State Board members in their

individual capacities, absolute, quasijudicial immunity applies

because the State Board performs essentially judicial functions;

a strong need exists to ensure that the State Board members can

remove     County     Board    members        for    misconduct       without      undue

                                          4
harassment     from    suit;        and    Maryland         law    adequately         safeguards

individuals        subject     to         removal       proceedings.                See,        e.g.,

Ostrzenski v. Seigel, 177 F.3d 245, 249 (4th Cir. 1999); Butz v.

Economou,     438 U.S. 478,     513-14         (1978).           Contrary      to    Dyer’s

argument      on    appeal,    the        district         court       did    not   prematurely

evaluate      immunity       given        the        information         available         in    the

pleadings.

       Finally,      Dyer     cannot       sue       the    law     firm       Defendants        for

damages under either § 1983 or the Maryland Constitution because

they   do    not    qualify     as        state       actors      or    government         agents,

respectively.         Section       1983        applies     only       to     persons      who   act

“under color of state law.”                     42 U.S.C. § 1983.               A person acts

under color of state law “only when exercising power possessed

by   virtue    of    state     law     and       made      possible          only   because      the

wrongdoer is clothed with the authority of state law.”                                           Polk

Cty. v. Dodson, 454 U.S. 312, 317–18 (1981) (internal quotation

marks omitted).        A law firm and attorney who represent a public

school board, like the law firm Defendants did here, do not

become state actors under § 1983 by providing legal services to

the board, a power not possessed by virtue of state law.

       Moreover,      the    law     firm       Defendants         only       represented        the

County      Board     in      the     state           administrative            and     judicial

proceedings.          They     did        not     perform         legally-required              State



                                                 5
functions on behalf of the State as the defendant did in West v.

Atkins, 487 U.S. 42, 51 (1988).

     For the same reasons, the law firm Defendants did not act

as “government agents” under the Maryland Constitution.                     See

Manikhi v. Mass Transit Admin., 758 A.2d 95, 111 (Md. 2000)

(“Maryland Constitutional provisions have the more narrow focus

of protecting citizens from certain unlawful acts committed by

government officials.         Indeed, only government agents can commit

these    kinds    of     Constitutional      transgressions.”        (internal

quotation marks omitted)).

     Accordingly, we affirm the district court’s judgment.                  We

also deny Dyer’s “Motion to approve/authorize Supplement Brief

with Attachments.”       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                      AFFIRMED




                                       6